Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al (U.S Pub 2016/0084037) (“Brothers”) in view of Horta et al (U.S Pub 2017/0349485) (“Horta”).
Regarding Claim 1, Brothers discloses a method of cementing comprising (Abstract):
providing a cement composition comprising:
a composite cementitious material comprising a micronized particulate solid (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the micronized particulate solid has a mean particle size of about 500 microns or less (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]); and

allowing the cement composition to set (Abstract; paragraphs [0018] and [0031]-[0034]).
	Brothers, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic binder.

	Horta teaches the methods above wherein the cement composition above comprises a monophase amorphous hydraulic binder (Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a monophase amorphous hydraulic binder in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

	Regarding Claim 2, Brothers discloses the method of claim 1, wherein the cement composition is allowed to set in a wellbore annulus to form a cement sheath (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 3, Brothers discloses the method of claim 1, wherein the cementing composition is allowed to set in the wellbore to form a plug (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 4, Brothers discloses the method of claim 1, wherein the introducing comprises pumping the cement composition downhole through a casing string (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 5, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 6, Brothers discloses the method of claim 5, wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 7, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder is at least partially coated on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 8, Brothers discloses the method of claim 1, wherein the micronized particulate solid comprises at least one material selected from the group consisting of pumice, fly ash, quartz, micronized crystalline silica, slag, metakaolin, perlite, natural glasses, rice husk ash, sugar cane ash, bioashes, cement kiln dust, and any combination thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).



	Regarding Claim 10, Brothers discloses the method of claim 1, wherein the composite cementitious material has a mean particle size of about 1 micron to about 500 microns (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).

	Regarding Claim 11, Brothers in view of Horta teach the method of claim 1, wherein the composite cementitious material has a weight ratio of the monophase amorphous hydraulic binder to the micronized particulate solid of about 4:1 to about 1:4 (Horta:  paragraphs [0017], [0028]-[0031]).

	Regarding Claim 12, Brothers discloses the method of claim 1, wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Page 2, paragraphs [0016] and [0019]).

	Regarding Claim 13, Brothers discloses the method of claim 1, wherein the cement composition comprises a blend of cementitious components comprising the composite cement material and at least one additional cementitious component (Abstract; Page 2, paragraphs [0024]-[0028]).

	Regarding Claim 14, Brothers in view of Horta teach the method of claim 1, wherein the introducing comprises pumping the cement composition downhole through a casing string such that the cement composition sets in a wellbore annulus (Figure 1; Page 3, paragraphs [0032]-[0036]), wherein the cement composition comprises a blend of cementitious components comprising the composite cement material, fly ash, and Portland cement (paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Page 2, paragraphs [0016] and [0019]), wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]), wherein the composite cementitious material has a weight ratio of the monophase amorphous hydraulic binder to the micronized particulate solid about 4:1 to about 1:1 (Horta:  paragraphs [0017], [0028]-[0031]), wherein composite cementitious material has a mean particle size of about 1 micron to about 100 microns (paragraphs [0014]-[0015]; Page 4, paragraph [0041]), and wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 15, Brothers discloses a cement composition comprising:
a composite cementitious material comprising a micronized particulate solid (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the micronized particulate solid has a mean particle size of about 500 microns or less (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]); and 

	Brothers, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic binder.

	Horta teaches the methods above wherein the cement composition above comprises a monophase amorphous hydraulic binder (Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a monophase amorphous hydraulic binder in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

Regarding Claim 16, Brothers in view of Horta teach the cement composition of claim 15, wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

Regarding Claim 17, Brothers discloses the cement composition of claim 16, wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).


and wherein the monophase amorphous hydraulic binder comprises at least one material selected from the group consisting of alpha-dicalciumsilicate hydrate, calcium silica hydrate gel, tricalciumsilicate hydrate, and any combination thereof (Horta:  Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]).

Regarding Claim 19, Brothers discloses the cement composition of claim 15, wherein the composite cementitious material has a mean particle size of about 1 micron to about 500 microns (Abstract; Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).

Regarding Claim 20, Brothers discloses the cement composition of claim 15, wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Abstract; Page 2, paragraphs [0016] and [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Lecolier et al (U.S Pub 2010/0010108) – discloses foamed cement materials comprising at least one hydraulic binder, wherein the binder comprises microparticles with specific particle sizes and a hydrosoluble polymer thinning agent at a specific concentration by mass in the binder (Abstract; Page 2, paragraphs [0020]-[0030]).
	Beuchle et al (U.S Pub 2011/0041737) – discloses methods of manufacturing a monophase amorphous hydraulic binder by reacting with a solid silicate material and water downhole (Abstract; Page 3, paragraphs [0036]-[0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674